—Appeal from an order of the Family Court of Franklin County (Main, Jr., J.), entered November 30, 1992, which, inter alia, granted petitioner’s application, in a proceeding *924pursuant to Family Court Act article 3, to adjudicate respondent a juvenile delinquent.
Upon review of the record and brief submitted by respondent’s counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Consequently, the matter should be affirmed and the application by respondent’s counsel for leave to withdraw granted.
Cardona, P. J., Mercure, White, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, without costs, and application to be relieved of assignment granted.